DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 12-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasa et al. (U.S. Pub. No. 2016/0296120), hereinafter “Miyasa.”

	Regarding claim 1, Miyasa discloses a system for optoacoustic imaging (“a photoacoustic apparatus” Abstract) comprising an irradiation unit (2) configured to irradiate an object (4) comprising biological tissue with electromagnetic radiation (“a light source; a receiving element configured to receive 
a detection unit (3) configured to detect acoustic waves generated in the object (4) (“A plurality of receiving elements 1509 (a to n) arranged on a probe 1501 detect photoacoustic waves generated from the object and converts the photoacoustic waves into photoacoustic signals” [0053]; or “a plurality of receiving elements arranged on a bowl-like probe 1501 measure photoacoustic waves.” [0054]) at a plurality of locations along an axial dimension (t) and along at least one lateral dimension (x, y), which is perpendicular to the axial dimension (t), in response to irradiating the object with electromagnetic radiation and to generate a plurality of according detection signals (l(x, y, t)) (“FIG. 2 shows a range (FOV) in which imaging of an object can be performed by a photoacoustic signal measurement apparatus. A FOV 202 is a range where imaging can be performed when an object 200 is irradiated with pulsed light in a irradiation direction 201. The irradiation direction 201 according to the present embodiment is parallel to a Z axis of a device coordinate system CDEV of the photoacoustic signal measurement apparatus 110. As shown in FIG. 2, when the entire object 200 cannot be covered by one FOV, photoacoustic signals must be acquired from the entire object by shifting the FOV in small increments for each light irradiation. This can be accomplished by methods such as configuring an emitting end of light to be movable and configuring the light irradiation direction to be changeable” [0050], Fig. 2), and 
a processing unit (7) configured to (“a processor configured to generate image data representing characteristics information regarding the inside of the object using the acoustic wave… ” [0013]-[0018]):
determine an axial displacement (Δt) of the course of one or more first detection signals along the axial dimension (t) relative to the course of one or more second detection signals along the axial dimension (t) (“The comparison pair generating unit 1050 generates information on a pair of pulse volumes (comparison pair information) and outputs the information to the comparing unit 1070… Based on the comparison pair information, the comparing unit 1070 calculates information regarding a degree of matching of projection images of the pulse volumes constituting the pair as a process of comparing the pulse volumes (first comparison). This information is information regarding a degree of matching ≦j≦N_pair) regarding all comparison pairs. The value of PosL_j represents an estimation value (an individual optimum value) of a relative position between a comparison pair obtained based on local-area images. When a body motion has not occurred between a comparison pair, the value of the degree of similarity peak position PosL_j is expected to be consistent with a difference ΔPosL_j between a pair at the signal measurement positions. In other words, a difference between PosL_j and ΔPosS_j (ΔPosS_j−PosL_j) represents observation information of a (relative) body motion between the pair as acquired based on local-area images” [0105]; the 3D motion vector defines motion in the axial (vertical) and lateral dimensions),
wherein the axial displacement corresponds to a movement of the object relative to the detection unit when the detection unit is detecting acoustic waves generated in the object (“FIG. 2 shows a range (FOV) in which imaging of an object can be performed by a photoacoustic signal measurement apparatus. A FOV 202 is a range where imaging can be performed when an object 200 is irradiated with pulsed light in a irradiation direction 201. The irradiation direction 201 according to the present embodiment is parallel to a Z axis of a device coordinate system CDEV of the photoacoustic signal measurement apparatus 110. As shown in FIG. 2, when the entire object 200 cannot be covered by one FOV, 
correct the detection signals by reducing and/or eliminating the axial displacement (Δt) (“The pulse position estimating unit 1080 calculates estimation values of positions of the respective pulse volumes (pulse position estimation amounts) based on both the information regarding the degree of matching between the pair and the information regarding the degree of matching between the respective pulse volumes and the infrared camera image as calculated by the comparing unit 1070… Calculating a pulse position estimation amount is equivalent to calculating a correction amount of a position of a pulse volume with respect to a signal measurement position. When a measurement error of a signal measurement position is negligible, the correction amount represents a body motion of an object during each pulsed light irradiation. On the other hand, when the body motion of the object is negligible, the correction amount is a value representing a measurement error of a signal measurement position. The integrated volume generating unit 1090 generates an integrated volume that integrates pulse volumes based on the pulse position estimation amounts and outputs the integrated volume to the display control unit 1100.” [0074]-[0076]; “the integrated volume generating unit 1090 integrates the pulse volumes Vp_i after translating the respective pulse volumes Vp_i by the pulse position estimation amount Pos_i finally obtained in step S5090 to transform the pulse volumes Vp_i to a common coordinate system” [0122]), and 
reconstruct at least one image of the object based on the corrected detection signals (“The display control unit 1100 performs display control for displaying the integrated volume generated by the integrated volume generating unit 1090 on the display apparatus 130.” [0070]).

Regarding claim 2, Miyasa discloses to detect a structure contained in the detection signals, the detected structure corresponding to a representation of a component of the object in the detection signals (“A photoacoustic image is typically acquired in the form of volume data in which each of three-
to determine the axial displacement (Δt) of the course of the first detection signals relative to the course of the second detection signals based on an axial offset of a section of the detected structure relative to an expected structure, which corresponds to the component of the object, along the axial dimension (t) (“The comparison pair generating unit 1050 generates information on a pair of pulse volumes (comparison pair information) and outputs the information to the comparing unit 1070… Based on the comparison pair information, the comparing unit 1070 calculates information regarding a degree of matching of projection images of the pulse volumes constituting the pair as a process of comparing the pulse volumes (first comparison). This information is information regarding a degree of matching between the comparison pair on which the projection images are based and can also be referred to as information regarding a positional displacement between the comparison pair.” [0073]; “The pulse position estimating unit 1080 calculates estimation values of positions of the respective pulse volumes (pulse position estimation amounts) based on both the information regarding the degree of matching between the pair and the information regarding the degree of matching between the respective pulse volumes and the infrared camera image as calculated by the comparing unit 1070… Calculating a pulse position estimation amount is equivalent to calculating a correction amount of a position of a pulse volume with respect to a signal measurement position. When a measurement error of a signal measurement position is negligible, the correction amount represents a body motion of an object during each pulsed light irradiation. On the other hand, when the body motion of the object is negligible, the correction amount is a value representing a measurement error of a signal measurement position.” [0074]; “the comparing unit 1070 calculates degree of similarity peak positions PosL_j (1≦j≦N_pair) regarding all comparison pairs. The value of PosL_j represents an estimation value (an individual optimum value) of a relative position between a comparison pair obtained based on local-area images. When a body motion has not occurred between a comparison pair, the value of the degree of similarity peak position 

Regarding claim 3, Miyasa discloses the detected structure corresponding to a representation of an endogenous component of the tissue (“An object 1500 that is a measurement object is, for example, a breast of a living body.” [0052]).

Regarding claim 4, Miyasa discloses the endogenous component of the tissue being a layer of blood vessels of the tissue (“a degree of similarity function is calculated by comparing a similarity of blood vessel orientation between projection images that form a comparison pair” [0102]; “an anatomical characteristic such as a blood vessel of the object may be extracted by image processing and a degree of similarity function may be acquired based on a degree of matching of a distribution or a position of the anatomical characteristic.” [0135]; “For example, an anatomical characteristic such as a blood vessel branch may be extracted from each pulse volume by image processing and a degree of matching between positions or distributions of the anatomical characteristic may be used as the degree of matching between the pulse volumes.” [0228]; Fig. 8 shows that the projection images may be a layer of blood vessels).

Regarding claim 8, to determine the section of the detected structure, which is offset relative to the expected structure along the axial dimension (t), based on a, preferably rough, segmentation of information contained in the detection signals along the axial dimension (t) and along at least one lateral dimension (x, y) (“a degree of similarity function is calculated by comparing a similarity of blood vessel orientation between projection images that form a comparison pair” [0102]; “an anatomical characteristic 

Regarding claim 9, Miyasa discloses to determine a map of the detected structure along the at least one lateral dimension (x, y) and to determine a map of the expected structure along the at least one lateral dimension (x, y) based on the map of the detected structure (“Characteristics information in a photoacoustic apparatus indicates a distribution of generation sources of acoustic waves created as a result of light irradiation, a distribution of initial sound pressure inside an object, a distribution of optical energy absorption density or a distribution of absorption coefficients derived from a distribution of initial sound pressure, or a distribution of concentrations of substances constituting tissue. Specific examples of characteristics information include distribution of oxygenated/reduced hemoglobin concentration, a blood component distribution such as a distribution of oxygen saturation derived from the distribution of oxygenated/reduced hemoglobin concentration, and a distribution of fat, collagen, and water. In addition, characteristics information may be obtained as distribution information of respective positions inside the object instead of as numerical data. In other words, distribution information such as a distribution of absorption coefficients and a distribution of oxygen saturation can be adopted as object information. An image representation of these pieces of distribution information can also be referred to as a photoacoustic image. A photoacoustic image is typically acquired in the form of volume data in which each of three-dimensionally arranged voxels contains a value at a position thereof as distribution information in a three-dimensional space. Volume data can also be referred to as a three-dimensional volume, a three-dimensional image, or a three-dimensional tomographic image.” [0043]).

≦j≦N_pair) regarding all comparison pairs. The value of PosL_j represents an estimation value (an individual optimum value) of a relative position between a comparison pair obtained based on local-area images. When a body motion has not occurred between a comparison pair, the value of the degree of similarity peak position PosL_j is expected to be consistent with a difference ΔPosL_j between a pair at the signal measurement positions. In other words, a difference between PosL_j and ΔPosS_j (ΔPosS_j−PosL_j) represents observation information of a (relative) body motion between the pair as acquired based on local-area images” [0105]; no motion is expected between each image in the pair, thus the second image is the expected structure of the first image wherein the second image is expected to exhibit no motion when compared with the first image).
 	
Regarding claim 13, Miyasa discloses to determine a cross-correlation function (ccorr(Xi, Yi)), preferably a cumulative maximum cross-correlation function, for a set of detection signals along the axial dimension (t) (“For example, an arbitrary degree of similarity measure such as a sum of squared difference (SSD), a sum of absolute difference (SAD), a mutual information amount, and a cross-correlation can be applied. In this case, the function f_simil is assumed to return a high value as a function value when the degree of similarity between images is high.” [0099]; “the comparing unit 1070 calculates a position where the degree of similarity function regarding each of the comparison pairs takes a maximum value (a degree of similarity peak position)… Subsequently, the comparing unit integrates ≦j≦N_pair) regarding all comparison pairs. The value of PosL_j represents an estimation value (an individual optimum value) of a relative position between a comparison pair obtained based on local-area images. When a body motion has not occurred between a comparison pair, the value of the degree of similarity peak position PosL_j is expected to be consistent with a difference ΔPosL_j between a pair at the signal measurement positions. In other words, a difference between PosL_j and ΔPosS_j (ΔPosS_j−PosL_j) represents observation information of a (relative) body motion between the pair as acquired based on local-area images.” [0099]-[0105]), and 
to determine the axial displacement (Δt) of the course of the first detection signals relative to the course of the second detection signals based on the cross-correlation function (ccorr(Xi, Yi)) (“For example, an arbitrary degree of similarity measure such as a sum of squared difference (SSD), a sum of absolute difference (SAD), a mutual information amount, and a cross-correlation can be applied. In this case, the function f_simil is assumed to return a high value as a function value when the degree of similarity between images is high.” [0099]; “the comparing unit 1070 calculates a position where the degree of similarity function regarding each of the comparison pairs takes a maximum value (a degree of similarity peak position)… Subsequently, the comparing unit integrates these values and calculates a degree of similarity peak position PosL_j regarding the comparison pair that is a processing object as a three-dimensional vector representing an amount of translation between pulse volumes… According to the processes described above, the comparing unit 1070 calculates degree of similarity peak positions PosL_j (1≦j≦N_pair) regarding all comparison pairs. The value of PosL_j represents an estimation value (an individual optimum value) of a relative position between a comparison pair obtained based on local-area images. When a body motion has not occurred between a comparison pair, the value of the degree of similarity peak position PosL_j is expected to be consistent with a difference ΔPosL_j between a pair at the signal measurement positions. In other words, a difference between PosL_j and ΔPosS_j 

Regarding claim 18, Miyasa discloses a method for optoacoustic imaging data processing (“an image processing method for generating image data representing characteristics information regarding the inside of an object irradiated with light while changing irradiation positions using an acoustic wave generated from the object” [0019]), the method comprising the following steps:
retrieving a plurality of detection signals (l(x, y, t)) representing acoustic waves generated in an object (“A plurality of receiving elements 1509 (a to n) arranged on a probe 1501 detect photoacoustic waves generated from the object and converts the photoacoustic waves into photoacoustic signals” [0053]; or “a plurality of receiving elements arranged on a bowl-like probe 1501 measure photoacoustic waves.” [0054]) at a plurality of locations along an axial dimension (t) and along at least one lateral dimension (x, y), which is perpendicular to the axial dimension (t), in response to irradiating the object with electromagnetic radiation (“FIG. 2 shows a range (FOV) in which imaging of an object can be performed by a photoacoustic signal measurement apparatus. A FOV 202 is a range where imaging can be performed when an object 200 is irradiated with pulsed light in a irradiation direction 201. The irradiation direction 201 according to the present embodiment is parallel to a Z axis of a device coordinate system CDEV of the photoacoustic signal measurement apparatus 110. As shown in FIG. 2, when the entire object 200 cannot be covered by one FOV, photoacoustic signals must be acquired from the entire object by shifting the FOV in small increments for each light irradiation. This can be accomplished by methods such as configuring an emitting end of light to be movable and configuring the light irradiation direction to be changeable” [0050], Fig. 2), 
determining an axial displacement (Δt) of the course of one or more first detection signals along the axial dimension (t) relative to the course of one or more second detection signals along the axial dimension (t) (“The comparison pair generating unit 1050 generates information on a pair of pulse volumes (comparison pair information) and outputs the information to the comparing unit 1070… Based ≦j≦N_pair) regarding all comparison pairs. The value of PosL_j represents an estimation value (an individual optimum value) of a relative position between a comparison pair obtained based on local-area images. When a body motion has not occurred between a comparison pair, the value of the degree of similarity peak position PosL_j is expected to be consistent with a difference ΔPosL_j between a pair at the signal measurement positions. In other words, a difference between PosL_j and ΔPosS_j (ΔPosS_j−PosL_j) represents observation information of a (relative) body motion between the pair as acquired based on local-area images” [0105]; the 3D motion vector defines motion in the axial (vertical) and lateral dimensions),
wherein the axial displacement corresponds to a movement of the object relative to the detection unit when the detection unit is detecting acoustic waves generated in the object (“FIG. 2 shows a range (FOV) in which imaging of an object can be performed by a photoacoustic signal measurement apparatus. A FOV 202 is a range where imaging can be performed when an object 200 is irradiated with pulsed light 
correcting the detection signals by reducing and/or eliminating the axial displacement (Δt) (“The pulse position estimating unit 1080 calculates estimation values of positions of the respective pulse volumes (pulse position estimation amounts) based on both the information regarding the degree of matching between the pair and the information regarding the degree of matching between the respective pulse volumes and the infrared camera image as calculated by the comparing unit 1070… Calculating a pulse position estimation amount is equivalent to calculating a correction amount of a position of a pulse volume with respect to a signal measurement position. When a measurement error of a signal measurement position is negligible, the correction amount represents a body motion of an object during each pulsed light irradiation. On the other hand, when the body motion of the object is negligible, the correction amount is a value representing a measurement error of a signal measurement position. The integrated volume generating unit 1090 generates an integrated volume that integrates pulse volumes based on the pulse position estimation amounts and outputs the integrated volume to the display control unit 1100.” [0074]-[0076]; “the integrated volume generating unit 1090 integrates the pulse volumes Vp_i after translating the respective pulse volumes Vp_i by the pulse position estimation amount Pos_i finally obtained in step S5090 to transform the pulse volumes Vp_i to a common coordinate system” [0122]), and
reconstructing at least one image of the object based on the corrected detection signals (“The display control unit 1100 performs display control for displaying the integrated volume generated by the integrated volume generating unit 1090 on the display apparatus 130.” [0070]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasa as applied to claim 2 above, and further in view of Liew et al. (“Motion correction of in vivo three-dimensional optical coherence tomography of human skin using a fiducial marker” 2012), hereinafter “Liew.”

Regarding claim 5, while Miyasa discloses an exogenous layer (“FIG. 15A shows an apparatus which sandwiches the object 1500 with two plate-like holding members 1506.” [0053], Fig. 15A or “a cup-like supporting member that transmits light and acoustic waves is also provided in order to support the object and stabilize the shape thereof.” [0054], Fig. 15B), Miyasa may not explictly disclose discloses the detected structure corresponding to a representation of an exogenous layer configured to absorb at least a part of the electromagnetic radiation.
However, in the same field of endeavor, Liew teaches the detected structure corresponding to a representation of an exogenous layer configured to absorb at least a part of the electromagnetic radiation (“A small metal fiducial marker (inset of Fig. 1(a)) was adhered securely onto the skin using double-sided adhesive tape... used to perform the gold-standard manual image registration and facilitate the fully automated feature-based registration algorithm…. The intersection of the fiducial marker with a signal B-scan imaging plane appears as a strongly reflecting horizontal line with a large break in the center, corresponding to the surface of the fiducial and the circular imaging area, respectively” 2.3-2.4.1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of using a fiducial marker as a reference for registration as taught by Liew to Soliman’s known device for registering the axial offset of optoacoustic images in order to achieve the expected result of improving the accuracy and speed of registration of images by providing a common point of reference between the image data acquired from multiple scans of the sample. 

Regarding claim 6, Miyasa discloses the exogenous layer corresponding to a coupling element arranged between the tissue and the detection unit and configured to acoustically couple the detection unit with the tissue and/or a medium applied to the surface of the tissue, in particular to the skin (“FIG. 15A shows an apparatus which sandwiches the object 1500 with two plate-like holding members 1506.” .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasa as applied to claim 2 above, and further in view of Zalev et al. (U.S. Pub. No. 2019/0266725), hereinafter “Zalev.”

Regarding claim 7, Miyasa may not explictly disclose to enhance and/or detect the structure contained in the detection signals by applying a bandpass filter to the detection signals and/or a segmentation of information contained in the detection signals.
	However, in the same field of endeavor, Zalev teaches to enhance and/or detect the structure contained in the detection signals by applying a bandpass filter to the detection signals and/or a segmentation of information contained in the detection signals (“Selected portions of the optoacoustic return signal have been more suitable for use in image reconstruction. Thus, in an embodiment, portions of the optoacoustic return signal are eliminated without materially detracting from the resulting optoacoustic image. In an embodiment, a one dimensional FFT (Fast Fourier Transform) band pass filter may be used to reduce or remove the high and low frequency components without material detraction from the resulting optoacoustic image.” [0080]; see also [0262]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyasa’s teaching of optoacoustic detection signals of human tissue with Zalev’s teaching of enhancing and detecting tissue structures in optoacoustic detection signals of human tissue using a bandpass filter to achieve the predictable result of improving the accuracy of image analysis by “reduc[ing] or remov[ing] the high and low frequency components without material detraction from the resulting optoacoustic image.” Zalev, [0080]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasa as applied to claim 9 above, and further in view of Zalev.

Regarding claim 10, Miyasa may not explictly disclose to determine the map of the expected structure by smoothing the map of the detected structure. 
	However, in the same field of endeavor, Zalev teaches to determine the map of the expected structure by smoothing the map of the detected structure (“an average across a row or other set of data is subtracted from each sample in that row or set of data.” [0070]; “With the vertical coefficients from each subband level, apply the 1D transfer function filter to each line along the vertical direction, where the 1D transfer function smoothly suppresses low frequencies for each of the lines.” [0075]; “a bandpass or smoothing filter to perform feature size selection, the operation of demodulation assisting in the display of features associated with a particular range of frequencies or scale.” [0194]; “In an embodiment, light penetration may be statistically normalized within a region of interest (ROI). In an embodiment, smoothing (920) may be applied. In addition, in an embodiment, oxygenation calculation (940) (but not hemoglobin calculation (950)) may be enhanced by a noise removal (930) process.” [0289]; “In an embodiment, smoothing (920) may be performed on the images via a two dimensional convolutional filter. In an embodiment, the two dimensional convolutional filter kernel may be based on an adjustable parameter. In an embodiment, the filter kernel parameter defaults to Gaussian. In an embodiment, the Gaussian or other filter kernel is separable which may permit more efficient implementation. In an embodiment, the smoothing kernel may provide a facility to permit focus on objects of a particular size or scale, which may be related to a feature-size selection.” [0292]-[0297]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyasa’s teaching of optoacoustic detection signals of human tissue with Zalev’s teaching of enhancing and detecting tissue structures in optoacoustic detection signals of human tissue using a smoothing operation to achieve the predictable result of removing “[o]ther potential sources of unwanted information in the sinogram [that] may appear in the form of noise or other unwanted signal” Zalev, [0070]).


	However, in the same field of endeavor, Zalev teaches to smooth the map of the detected structure by applying a median filter and/or a moving average filter to the map of the detected structure along at least one lateral dimension (x, y) (“an average across a row or other set of data is subtracted from each sample in that row or set of data.” [0070]; “With the vertical coefficients from each subband level, apply the 1D transfer function filter to each line along the vertical direction, where the 1D transfer function smoothly suppresses low frequencies for each of the lines.” [0075]; “a bandpass or smoothing filter to perform feature size selection, the operation of demodulation assisting in the display of features associated with a particular range of frequencies or scale.” [0194]; “In an embodiment, light penetration may be statistically normalized within a region of interest (ROI). In an embodiment, smoothing (920) may be applied. In addition, in an embodiment, oxygenation calculation (940) (but not hemoglobin calculation (950)) may be enhanced by a noise removal (930) process.” [0289]; “In an embodiment, smoothing (920) may be performed on the images via a two dimensional convolutional filter. In an embodiment, the two dimensional convolutional filter kernel may be based on an adjustable parameter. In an embodiment, the filter kernel parameter defaults to Gaussian. In an embodiment, the Gaussian or other filter kernel is separable which may permit more efficient implementation. In an embodiment, the smoothing kernel may provide a facility to permit focus on objects of a particular size or scale, which may be related to a feature-size selection.” [0292]-[0297]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyasa’s teaching of optoacoustic detection signals of human tissue with Zalev’s teaching of enhancing and detecting tissue structures in optoacoustic detection signals of human tissue using a smoothing operation to achieve the predictable result of removing “[o]ther potential sources of unwanted information in the sinogram [that] may appear in the form of noise or other unwanted signal” Zalev, [0070]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasa as applied to claim 13 above, and further in view of Zalev.

	Regarding claim 14, Miyasa may not explictly disclose to determine the axial displacement (Δt) of the course of the first detection signals relative to the course of the second detection signals further based on a smoothed cross-correlation function.
	However, in the same field of endeavor, Zalev teaches to determine the axial displacement (Δt) of the course of the first detection signals relative to the course of the second detection signals further based on a smoothed cross-correlation function (“The filter array may be created by determining the 2D frequency components, and then using a raised cosine apodization function to smoothly shape the bandpass characteristics of the filter and/or o that the bandpass range corresponds to frequencies relevant to features that are tracking. In an embodiment, using a raised cosine apodization function creates a radial 2D bandpass filter in the frequency domain to suppress components that are less likely to correlate in the motion estimation procedure, which may depend on the specific nature of optoacoustic scans. A correlation array computed using a buffered image and another image may then be determined, and correlation determined there-from. In an embodiment, a phase correlation algorithm may provide a frequency domain approach to estimate the relative positions of the content of two images. In an embodiment, given two input images, ga and gb, taken a short time apart, and where Ga=F{ga}, and Gb=F{g-b}, and where F{g}=2D Fourier Transform if image g, the cross-power spectrum of the phase, R can be formed as follows: R=G0Gb* a normalized cross-correlation, r…” [0262]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyasa’s teaching of determining the axial displacement using a cross-correlation function with Zalev’s teaching of determining the axial displacement using a smoothed cross-correlation function to achieve the predictable result of improving the accuracy of the correlation analysis by removing noise in the cross-correlation function when comparing detection signals.

	Regarding claim 15, while Miyasa discloses to determine the axial displacement (Δt) of the course of the first detection signals relative to the course of the second detection signals based on a difference between the first and second cross-correlation functions (ccorr(Xi, Yi)) (“For example, an arbitrary degree of similarity measure such as a sum of squared difference (SSD), a sum of absolute difference (SAD), a mutual information amount, and a cross-correlation can be applied. In this case, the function f_simil is assumed to return a high value as a function value when the degree of similarity between images is high.” [0099]; “the comparing unit 1070 calculates a position where the degree of similarity function regarding each of the comparison pairs takes a maximum value (a degree of similarity peak position)… Subsequently, the comparing unit integrates these values and calculates a degree of similarity peak position PosL_j regarding the comparison pair that is a processing object as a three-dimensional vector representing an amount of translation between pulse volumes… According to the processes described above, the comparing unit 1070 calculates degree of similarity peak positions PosL_j (1≦j≦N_pair) regarding all comparison pairs. The value of PosL_j represents an estimation value (an individual optimum value) of a relative position between a comparison pair obtained based on local-area images. When a body motion has not occurred between a comparison pair, the value of the degree of similarity peak position PosL_j is expected to be consistent with a difference ΔPosL_j between a pair at the signal measurement positions. In other words, a difference between PosL_j and ΔPosS_j (ΔPosS_j−PosL_j) represents observation information of a (relative) body motion between the pair as acquired based on local-area images.” [0099]-[0105]), Miyasa may not explictly disclose the smoothed cross-correlation function.
	However, in the same field of endeavor, Zalev teaches the smoothed cross-correlation function (“The filter array may be created by determining the 2D frequency components, and then using a raised cosine apodization function to smoothly shape the bandpass characteristics of the filter and/or o that the bandpass range corresponds to frequencies relevant to features that are tracking. In an embodiment, using a raised cosine apodization function creates a radial 2D bandpass filter in the frequency domain to a}, and Gb=F{g-b}, and where F{g}=2D Fourier Transform if image g, the cross-power spectrum of the phase, R can be formed as follows: R=G0Gb* a normalized cross-correlation, r…” [0262]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyasa’s teaching of determining the axial displacement using a cross-correlation function with Zalev’s teaching of determining the axial displacement using a smoothed cross-correlation function to achieve the predictable result of improving the accuracy of the correlation analysis by removing noise in the cross-correlation function when comparing detection signals.

	Regarding claim 16, Miyasa may not explictly disclose to determine the smoothed cross-correlation function by smoothing the cross-correlation function (ccorr(Xi, Yi)).
However, in the same field of endeavor, Zalev teaches to determine the smoothed cross-correlation function by smoothing the cross-correlation function (ccorr(Xi, Yi)) (“The filter array may be created by determining the 2D frequency components, and then using a raised cosine apodization function to smoothly shape the bandpass characteristics of the filter and/or o that the bandpass range corresponds to frequencies relevant to features that are tracking. In an embodiment, using a raised cosine apodization function creates a radial 2D bandpass filter in the frequency domain to suppress components that are less likely to correlate in the motion estimation procedure, which may depend on the specific nature of optoacoustic scans. A correlation array computed using a buffered image and another image may then be determined, and correlation determined there-from. In an embodiment, a phase correlation algorithm may provide a frequency domain approach to estimate the relative positions of the content of two images. In an a}, and Gb=F{g-b}, and where F{g}=2D Fourier Transform if image g, the cross-power spectrum of the phase, R can be formed as follows: R=G0Gb* a normalized cross-correlation, r…” [0262]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyasa’s teaching of determining the axial displacement using a cross-correlation function with Zalev’s teaching of determining the axial displacement using a smoothed cross-correlation function to achieve the predictable result of improving the accuracy of the correlation analysis by removing noise in the cross-correlation function when comparing detection signals.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasa in further view of Zalev as applied to claim 16 above, and further in view of Liew.

Regarding claim 17, Miyasa may not explictly disclose to determine the smoothed cross-correlation function by applying a moving average filter and/or a median filter to the cross-correlation function (ccorr(Xi, Yi)).
	However, in the same field of endeavor, Zalev teaches to determine the smoothed cross-correlation function (“The filter array may be created by determining the 2D frequency components, and then using a raised cosine apodization function to smoothly shape the bandpass characteristics of the filter and/or o that the bandpass range corresponds to frequencies relevant to features that are tracking. In an embodiment, using a raised cosine apodization function creates a radial 2D bandpass filter in the frequency domain to suppress components that are less likely to correlate in the motion estimation procedure, which may depend on the specific nature of optoacoustic scans. A correlation array computed using a buffered image and another image may then be determined, and correlation determined there-from. In an embodiment, a phase correlation algorithm may provide a frequency domain approach to estimate the relative positions of the content of two images. In an embodiment, given two input images, ga and gb, taken a short time apart, and where Ga=F{ga}, and Gb=F{g-b}, and where F{g}=2D Fourier 0Gb* a normalized cross-correlation, r…” [0262]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyasa’s teaching of determining the axial displacement using a cross-correlation function with Zalev’s teaching of determining the axial displacement using a smoothed cross-correlation function to achieve the predictable result of improving the accuracy of the correlation analysis by removing noise in the cross-correlation function when comparing detection signals.
However, Miyasa in further view of Zalev may not explictly disclose applying a moving average filter and/or a median filter to the cross-correlation function (ccorr(Xi, Yi)).
However, in the same field of endeavor, Liew teaches applying a moving average filter and/or a median filter to the cross-correlation function (ccorr(Xi, Yi)) (“For each pair of adjacent B-scans, the intensity-based method searches for an optimal geometrical mapping to transform the floating image onto the fixed image. We use the correlation coefficient as the similarity measure between the images [26,27]. The optimal geometrical transformation will maximize the correlation coefficient between the images [Equation 3] where A and B denote the fixed and floating images, respectively; xA is the pixel position in image A, A(xA) and BT(xA) are the pixel intensity values of these images at position xA; Ā is the mean pixel intensity value in image A and ¯B id the mean of B^T |_(Ω_(A,B) ) 2.4.2; “Several smoothing factors (defined as the ratio of FWHM of the Gaussian smoothing kernel to that of the measured system resolution) were tested and the registration results obtained using the optimum factor are reported)” 2.4.2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of utilizing cross-correlation to register across image data acquired from multiple scans of data by optimizing the similarity between sets of image data as in Liew to Soliman’s known device for registering the axial offset of optoacoustic images in order to achieve the expected result of improving the accuracy and speed of registration of images by identifying common features such as those of a fiducial marker common to multiple scans.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zalev et al. (U.S. Pub. No. 2019/0266725) discloses an optoacoustic imaging apparatus that includes a processor for determining the axial offset between a first detection surface and a second detection surface with applied smoothed filtering via determination of the position of maximum cross-correlation between the surfaces for motion correction for unexpected motion in the axial dimension (no motion is expected between the first and second detection surfaces). See e.g. Zalev, [0260]-[0287].
For example, regarding claim 1, Zalev discloses a system for optoacoustic imaging (“an optoacoustic imaging system” Title) comprising an irradiation unit (2) configured to irradiate an object (4) comprising biological tissue with electromagnetic radiation (“Electromagnetic energy is deposited into a volume, an acoustic return signal from energy deposited in the volume is measured” Abstract; “to obtain an optoacoustic return signal corresponding to a single light event occurring in a volume of tissue” [0044]; “One use of the device 100 is performing imaging examinations on humans for breast cancer detection.” [0507]);
a detection unit (3) configured to detect acoustic waves generated in the object (4) at a plurality of locations along an axial dimension (t) and along at least one lateral dimension (x, y), which is perpendicular to the axial dimension (t) (“Electromagnetic energy is deposited into a volume, an acoustic return signal from energy deposited in the volume is measured, and a parametric map that estimates values of at least one parameter as spatially represented in the volume is computed” Abstract; “Turning to FIGS. 25A-C, in various embodiments, a transducer array may be provided in a two dimensional shape as generally illustrated.” [0477], Figs. 25; “a subsequent image, gb, taken a short time (e.g., 100 ms) after a previous image, ga, may be offset by a number of image pixels in the horizontal and vertical dimension from the previous image, ga.” [0260]; the two dimensional arrays acquire a 3D volume with two horizontal dimensions and a vertical (depth) dimension), in response to irradiating the object with 
a processing unit (7) configured to (“The computing subsystem 128 includes one or more computing components for ultrasound control and analysis and optoacoustic control and analysis; these components may be separate, or integrated.” [0394]):
determine an axial displacement (Δt) of the course of one or more first detection signals along the axial dimension (t) relative to the course of one or more second detection signals along the axial dimension (t) (“the motion is expressed in horizontal and vertical pixels, and may be provided along with additional correlation value” [0263]; “b. Determine the correlation between the previous frame (stored in prior iteration of algorithm) and the current frame, and calculate the translation offset vector; c. If the value of the correlation is lower than a threshold, and the translation is also lower than a threshold, the motion can be assumed perpendicular to the imaging plane” [0264]; “the alignment (830) process may rely upon the results (e.g., horizontal and vertical pixel calculations) of motion estimation (810). In an embodiment, the alignment (830) process may estimate the movement between the previous frame and the frame under consideration. The alignment (830) process provides an output image shifted by a vertical and/or horizontal offset. In an embodiment, the vertical and/or horizontal offset is provided in pixels.” [0286]),
wherein the axial displacement corresponds to a movement of the object relative to the detection unit when the detection unit is detecting acoustic waves generated in the object (“Motion and tracking (705) may be necessary because, as successive images of a static (or slow moving) scene are generated, motion in the sensor will cause the position of content of the scene to “move” relative to each other. Thus, a subsequent image, gb, taken a short time (e.g., 100 ms) after a previous image, ga, may be offset by a number of image pixels in the horizontal and vertical dimension from the previous image, ga. Similarly, subsequent images may also be subject to non-rigid deformations that can occur between frames. In an 
correct the detection signals by reducing and/or eliminating the axial displacement (Δt) (Thus, a subsequent image, gb, taken a short time (e.g., 100 ms) after a previous image, ga, may be offset by a number of image pixels in the horizontal and vertical dimension from the previous image, ga. Similarly, subsequent images may also be subject to non-rigid deformations that can occur between frames. In an embodiment, corrections may be made for non-rigid deformations. Moreover, in an embodiment, further motion and tracking may be employed to determine how the probe is moving, thus providing a basis to generate a 3D image of the tissue structures.” [0260]); “the alignment (830) process may rely upon the results (e.g., horizontal and vertical pixel calculations) of motion estimation (810). In an embodiment, the alignment (830) process may estimate the movement between the previous frame and the frame under consideration. The alignment (830) process provides an output image shifted by a vertical and/or horizontal offset. In an embodiment, the vertical and/or horizontal offset is provided in pixels.” [0286]), and 
reconstruct at least one image of the object based on the corrected detection signals (“The alignment (830) process provides an output image shifted by a vertical and/or horizontal offset” [0286]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793